                                                                                Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


TRACY COPELAND et al.,

                 Plaintiffs,

v.                                            CASE NO. 4:15cv452-RH/CAS

JULIE L. JONES, etc., et al.,

                 Defendants.

_______________________________/


                            ORDER DENYING MR. PERRY’S
                            MOTION TO REOPEN THE CASE


        This class action addressed the treatment of hernias in the Department of

Corrections. The case was settled. A damages class consisted of prisoners who

were diagnosed with or treated for a hernia between September 8, 2013 and May

31, 2016 at a DOC facility at which Corizon, LLC was the medical provider.

        Donald Perry, who is now a DOC prisoner, has filed a motion to reopen the

case, apparently so that he can receive a share of the damages settlement. He

asserts he was diagnosed with a hernia in April 2018 and with another hernia in

October 2018. As those dates make clear, Mr. Perry was not a class member. If he




Case No. 4:15cv452-RH/CAS
                                                                                Page 2 of 2




has a damages claim at all, he must pursue it separately; he is not entitled to a share

of the class damages recovery in this case.

        Accordingly,

        IT IS ORDERED:

        The motion to reopen the case, ECF No. 365, is denied.

        SO ORDERED on November 13, 2018.

                                        s/Robert L. Hinkle
                                        United States District Judge




Case No. 4:15cv452-RH/CAS
